Execution Version
Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Double asterisks denote omissions.












Royalty Purchase Agreement


by and between


Agios Pharmaceuticals, Inc.


and


RPI 2019 Intermediate Finance Trust




Dated as of June 11, 2020
SECTION 1 Defined Terms and Rules of Construction
1
1.1 Definitions
1
1.2 Certain Interpretations
8
1.3 Headings
9
SECTION 2 Purchase and Sale of Royalty
9
2.1 Sale of Royalty
9
2.2 Purchase Price
9
2.3 No Assumed Obligations
9
2.4 True Sale of Royalty
9
SECTION 3 Closing; Payment of Purchase Price
10
3.1 Closing
10
3.2 Closing Certificates.
10
3.3 Bill of Sale
11
3.4 Form W-9
11
3.5 Form W-8BEN-E
11
3.6 Data Room
11
3.7 Licensee Instruction Letter
11
SECTION 4 Representations and Warranties of the Company
11
4.1 Organization and Good Standing and Qualifications
11
4.2 Authorization
12
4.3 No Conflicts
12

-1-






--------------------------------------------------------------------------------

Table of Contents
Page


4.4 No Undisclosed Liabilities
13
4.5 No Undisclosed Events or Circumstances
13
4.6 Actions Pending
13
4.7 Compliance with Law
14
4.8 License Agreement
14
4.9 Title to Royalty
17
4.10 Intellectual Property.
17
4.11 UCC Representation and Warranties
19
4.12 Brokers
19
SECTION 5 Representations and Warranties of the Purchaser
19
5.1 Experience
19
5.2 Access to Information
20
5.3 Enforceability
20
5.4 Authorization
20
5.5 No Conflicts
20
SECTION 6 Covenants
21
6.1 Disclosures
21
6.2 Payments Received in Error; Interest
21
6.3 Royalty Reduction
22
6.4 Royalty Reports and Other Information; Plans
23
6.5 Notices to the Licensee
23
6.6 Inspections and Audits
23
6.7 Amendment or Assignment of License Agreement
23
6.8 Maintenance of Agreements
24
6.9 Enforcement of Agreements
24
6.10 Termination of Agreements
25
6.11 Preservation of Rights
26
6.12 Enforcement; Infringement Claims
26
6.13 Further Assurances
28
SECTION 7 Confidentiality
28
7.1 Confidentiality
28
7.2 Authorized Disclosure.
29
SECTION 8 Indemnification
30
8.1 Indemnification
30
8.2 Limitations on Liability
31
8.3 Exclusive Remedy
32
SECTION 9 Termination
32
9.1 Automatic Termination
32
9.2 Survival
32
SECTION 10 Miscellaneous
32
10.1 Governing Law
32

-2-






--------------------------------------------------------------------------------

Table of Contents
Page


10.2 Successors, Assigns
32
10.3 Notices
33
10.4 Expenses
34
10.5 Finder’s Fees
34
10.6 Counterparts
34
10.7 Specific Performance
34
10.8 Severability
34
10.9 Entire Agreement
35
10.10 Waiver
35
10.11 Trustee Capacity of Wilmington Trust
35

-3-







--------------------------------------------------------------------------------



ROYALTY PURCHASE AGREEMENT
THIS ROYALTY PURCHASE AGREEMENT (this “Agreement”) is made as of June 11, 2020,
by and between Agios Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and RPI 2019 Intermediate Finance Trust, a Delaware statutory trust
(the “Purchaser”).
RECITALS
WHEREAS, pursuant to the License Agreement, the Company granted to Licensee a
royalty-bearing license in the Field under the Company’s rights in Agios
Intellectual Property and Agios Collaboration Intellectual Property to, among
other things, commercialize the Licensed Product in the Field on an exclusive
basis in the Territory, subject to Agios’ right to conduct certain
commercialization activities in the US Territory pursuant to the
Commercialization Plan; and
WHEREAS, pursuant to terms set forth in this Agreement, the Company desires to
sell to the Purchaser, and the Purchaser desires to purchase from the Company,
the Royalty.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
SECTION 1


Defined Terms and Rules of Construction
1.1Definitions
. As used in this Agreement, the following terms shall have the following
meanings:
“Affiliate” means, with respect to any particular Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such particular Person.
“Agios Collaboration Intellectual Property” shall have the meaning ascribed
thereto in Section 1.3 of the License Agreement.
“Agios Collaboration Patent Right” shall have the meaning ascribed thereto in
Section 1.3 of the License Agreement.
“Agios Intellectual Property” shall have the meaning ascribed thereto in Section
1.4 of the License Agreement.
“Agios Inventors” is defined in Section 4.10(d).
“Agios Reverted Product” shall have the meaning ascribed thereto in Section 1.8
of the License Agreement.







--------------------------------------------------------------------------------







“Agreement” is defined in the Preamble.
“Annual Net Sales” shall have the meaning ascribed thereto in Exhibit A to the
License Agreement.
“Bankruptcy Laws” means, collectively, bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, fraudulent transfer or other similar laws
affecting the enforcement of creditors’ rights generally.
“Bill of Sale” means that certain bill of sale evidencing the sale, transfer,
assignment and conveyance of the Royalty, substantially in the form attached
hereto as Exhibit A (the “Bill of Sale”).
“Board of Directors” means the board of directors of the Company.
“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which banking institutions located in New York are permitted or required by
applicable law or regulation to remain closed.
“Buy-In Product” shall have the meaning ascribed thereto in Section 1.15 of the
License Agreement.
“Celgene Collaboration Intellectual Property” shall have the meaning ascribed
thereto in Section 1.19 of the License Agreement.
“Celgene Program Option” shall have the meaning ascribed thereto in Section 3.2
of the License Agreement.
“Celgene Reverted Product” shall have the meaning ascribed thereto in 1.24 of
the License Agreement.
“Closing” is defined in Section 3.1.
“Closing Date” is defined in Section 3.1.
“Co-Commercialized Product” has the meaning ascribed thereto in Section 1.28 of
the License Agreement.
“Commercialization Plan” shall have the meaning ascribed thereto in Section
6.2(a)(i) of the License Agreement.
“Commercialize” means any and all activities directed to the manufacture,
distribution, marketing, detailing, promotion, selling and securing of
reimbursement of Licensed Product (including the making, using, importing,
selling and offering for sale of the Licensed Product), and shall include
post-marketing approval studies, post-launch marketing, promoting, detailing,
marketing research, distributing, customer service, selling the Licensed
Product, importing,


2







--------------------------------------------------------------------------------







exporting or transporting the Licensed Product for sale, and regulatory
compliance with respect to the foregoing.
“Commission” means the U.S. Securities and Exchange Commission.
“Commission Documents” means the reports, schedules, forms, statements and other
documents required to be filed by the Company during the past twelve (12) months
with the Commission pursuant to the reporting requirements of the Exchange Act,
including filings incorporated by reference therein and material filed pursuant
to Section 13(a) or 15(d) of the Exchange Act.
“Committee” shall have the meaning ascribed thereto in Section 2.1 of the
License Agreement.
“Company” is defined in the Preamble.
“Competitive Infringement” means any infringement, unauthorized use or
misappropriation by a third party of the Licensed IP that is competitive with
the Licensed Product.
“Confidential Information” is defined in Section 7.1.
“Control” shall have the meaning ascribed thereto in Section 1.42 of the License
Agreement. For the avoidance of doubt, where used in this Agreement, Control of
applicable intellectual property by the Company is subject to the licenses
granted by the Company to Licensee under the License Agreement.
“Cover” shall have the meaning ascribed thereto in Section 1.44 of the License
Agreement.
“Credit Event” means any insolvency, bankruptcy, receivership, assignment for
the benefit of creditors, or similar proceeding, following or as a result of
which the Licensee fails to pay amounts owing under the License Agreement in
respect of the Royalty as a result of the Licensee’s financial distress,
creditworthiness, or insolvency.
“Development” shall have the meaning ascribed thereto in Section 1.46 of the
License Agreement.
“Development Plan” shall have the meaning ascribed thereto in Section 3.9(a) of
the License Agreement.
“DGCL” means the Delaware General Corporation Law.
“Disclosed Information” means, collectively, (i) any Royalty Reports, (ii) any
commercialization reports, marketing reports, or similar materials that the
Licensee is required to deliver, to the Company pursuant to the License
Agreement and (iii) all notices that relate to


3







--------------------------------------------------------------------------------







the Licensed Product sent by the Licensee to the Company, whether pursuant to
the License Agreement or otherwise.
“Disclosing Party” is defined in Section 7.1.
“Disclosure Schedule” means the Disclosure Schedule, attached hereto as Exhibit
B and dated as of the date hereof and delivered by the Company to the Purchaser.
“Excess Amount” is defined in Section 6.2(d).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Existing Third Party Agreements” shall have the meaning ascribed thereto in
Section 1.53 of the License Agreement.
“Failed Product” shall have the meaning ascribed thereto in Section 9.6(a)(iv)
of the License Agreement.
“Field” shall have the meaning ascribed thereto in Section 1.56 of the License
Agreement.
“Governmental Entity” means any: (i) nation, principality, republic, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (ii) federal, state, local, municipal, foreign or
other government; (iii) governmental or quasi-governmental authority of any
nature (including any governmental division, subdivision, department, agency,
bureau, branch, office, commission, council, board, instrumentality, officer,
official, representative, organization, unit, body or other entity and any
court, arbitrator or other tribunal); (iv) multi-national organization or body;
or (v) individual, body or other entity exercising, or entitled to exercise, any
executive, legislative, judicial, administrative, regulatory, police, military
or taxing authority or power of any nature.
“Indemnified Party” is defined in Section 8.1.
“Indemnifying Party” is defined in Section 8.1.
“Independent Program” shall have the meaning ascribed thereto in Section 1.67 of
the License Agreement.
“JCC” shall have the meaning ascribed thereto in Section 2.1 of the License
Agreement.
“Joint Patent” shall have the meaning ascribed thereto in Section 10.1(c) of the
License Agreement.
“Knowledge of the Company” means the actual knowledge of [**] after due inquiry.
“License Agreement” means that certain Discovery and Development Collaboration
and License Agreement, dated as of April 14, 2010, by and between the Company
and the Licensee,


4







--------------------------------------------------------------------------------







as amended by that certain Amendment No. 1, dated October 3, 2011, by and
between the Company and the Licensee, that certain Amendment No. 2, dated
October 3, 2011, by and between the Company and the Licensee, and that certain
Amendment No. 3, dated July 14, 2014, by and between the Company and the
Licensee.
“Licensed Agios Patents” means the Agios Patent Rights and the Agios
Collaboration Patent Rights, as each such capitalized term is defined in the
License Agreement, that Cover or are otherwise necessary or useful for the
Development, Manufacture and/or Commercialization of the Licensed Product.
“Licensed IP” means the Agios Intellectual Property and the Agios Collaboration
Intellectual Property, in each case that is necessary or useful for the
Development, Manufacture and/or Commercialization of the Licensed Product.
“Licensed Product” means, collectively, (a) the product known as IDHIFA
(enasidenib) that is approved by the U.S. Food and Drug Administration for
marketing in the U.S. Territory pursuant to NDA No. 209606, and (b) any other
product that contains the compound enasidenib as an active ingredient, alone or
in combination with another active component, in each case of (a) and (b), in
any strengths, forms, formulations, administrations or delivery routes. 


“Licensee” means Celgene Corporation and any successor thereof, as permitted
pursuant to the terms of this Agreement and the License Agreement.
“Licensee Consent” means that certain letter agreement, dated May 12, 2020, by
and between the Company and Licensee, attached hereto as Exhibit C-1, as
supplemented by that certain letter agreement, dated June 8, 2020, by and among
the Company, the Licensee and the Purchaser, attached hereto as Exhibit C-2.
“Licensee Instruction Letter” is defined in Section 3.7.
“Lien” means any mortgage, lien, pledge, charge, adverse claim, security
interest, encumbrance or restriction of any kind, including any restriction on
use, transfer or exercise of any other attribute of ownership of any kind.
“Losses” is defined in Section 8.1.
“Manufacture” shall have the meaning ascribed thereto in Section 1.79 to the
License Agreement.
“Material Adverse Effect” means (i)  a material adverse effect on the legality,
validity or enforceability of the Transaction Documents, (ii) a material adverse
effect on the ability of the Company to perform any of its obligations
thereunder, (iii) a material adverse effect on the rights of the Company under
the License Agreement with respect to the Royalty, other than as a result of a
Permitted Reduction or Credit Event, (iv) a material adverse effect on the
validity or enforceability of any of the Licensed Agios Patents that would
reasonably be expected to adversely affect in any material respect the timing,
amount or duration of the payments to be


5







--------------------------------------------------------------------------------







made to the Purchaser in respect of the Royalty, or (v) an adverse effect in any
material respect on the timing, amount or duration of the payments to be made to
the Purchaser in respect of the Royalty or the right of the Purchaser to receive
such payments, other than as a result of a Permitted Reduction or Credit Event.
“Net Sales” shall have the meaning ascribed thereto in Exhibit A to the License
Agreement.
“New Arrangement” is defined in Section 6.10(c).
“New Licensee ” is defined in Section 6.10(b).
“[**]” is defined in Section 4.10(d).
“Permitted Liens” means any (i) mechanic’s, materialmen’s, and similar liens for
amounts not yet due and payable, (ii) statutory liens for taxes not yet due and
payable or for taxes that the taxpayer is contesting in good faith and
(iii) other liens and encumbrances not incurred in connection with the borrowing
of money that do not materially and adversely affect the use or value of the
affected assets.
“Permitted Reduction” means a Royalty Reduction pursuant to Sections 9.7(f)(ii),
9.7(g)(iii) or 9.11(a) of the License Agreement with respect to the Licensed
Product.
“Person” means any individual, firm, corporation, company, partnership, limited
liability company, trust, joint venture, association, estate, trust,
Governmental Entity or other entity, enterprise, association or organization.
“Picked Product” shall have the meaning ascribed thereto in Section 1.99 of the
License Agreement.
“Prime Rate” means the prime rate published by the Wall Street Journal, from
time to time, as the prime rate.
“Proceeds” means any amounts actually recovered by the Company as a result of
any settlement or resolution of any actions, suits, proceedings, claims or
disputes related to the Royalty.
“Program” shall have the meaning ascribed thereto in Section 1.102 of the
License Agreement.
“Purchase Price” means Two Hundred and Fifty-Five Million Dollars
($255,000,000).
“Purchaser” is defined in the Preamble.
“Q2 Company Share” is defined in Section 6.2(c).
“Receiving Party” is defined in Section 7.1.


6







--------------------------------------------------------------------------------







“Representative” means, with respect to any Person, (i) any member or partner of
such Person and (ii) any manager, director, officer, employee, agent, advisor or
other representative (including attorneys, accountants, consultants, bankers,
financial advisors and actual and potential lenders and investors) of such
Person.
“Reversionary Rights” is defined in Section 6.10(a).
“ROW Territory” shall have the meaning ascribed thereto in Section 1.112 of the
License Agreement.
“Royalty” means, collectively, (a) for the period commencing April 1, 2020 and
thereafter, all of the Company’s right, title and interest in and to (i) all
payments payable to the Company by Licensee under Section 9.7 of the License
Agreement with respect to all Net Sales of the Licensed Product in the
Territory, (ii) without duplication of any payments described in clause (a)(i),
any payments payable to the Company by Licensee under Section 14.3(b)(ii) of the
License Agreement, (iii) any payments payable to the Company under the License
Agreement in lieu of such payments described in clause (a)(i) and clause
(a)(ii), (iv) any payments payable to the Company under Section 10.3(e) of the
License Agreement to the extent related to the Licensed Product (other than for
any unreimbursed costs payable to Company thereunder) and (v) any payments
payable to the Company under Section 9.13 of the License Agreement in respect of
the payments described in clauses (a)(i) to (iv); and (b) all of the Company’s
right, title and interest in and to (i) the [**] Dollar ($[**]) payment payable
to the Company by Licensee upon achievement of the milestone event that is set
forth in the third row of the table contained in Section 9.6(a) of the License
Agreement, (ii) the [**] Dollar ($[**]) payment payable to the Company by
Licensee upon achievement of the milestone event that is set forth in the fourth
row of the table contained in Section 9.6(a) of the License Agreement and (iii)
any payments payable to the Company under Section 9.13 of the License Agreement
in respect of the payments described in clauses (b)(i) and (ii); provided that,
notwithstanding Section 9.6(a)(iii)(B) of the License Agreement, the portion of
the Royalty set forth in this clause (b) shall only include the payment payable
to the Company by Licensee upon the first achievement of each of the milestone
events referenced in the foregoing clauses (b)(i) and (b)(ii).
“Royalty-Bearing Product” shall have the meaning ascribed thereto in Section
1.113 of the License Agreement.
“Royalty Reduction” is defined in Section 4.8(l).
“Royalty Reports” means the quarterly reports deliverable by Licensee to the
Company pursuant to Section 9.8 of the License Agreement.
“Sales Milestone” means the milestone payable to the Company pursuant to Section
9.6(c) of the License Agreement.
“Second Generation Product” shall have the meaning ascribed thereto in Section
9.6(a)(iv) of the License Agreement.


7







--------------------------------------------------------------------------------







“Shortfall Amount” is defined in Section 6.2(d).
“Specified Financing Statements” is defined in Section 2.4.
“Split Product” shall have the meaning ascribed thereto in Section 1.115 of the
License Agreement.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other entity, whether or not incorporated, of which at least
50% of the securities having, by their terms, ordinary voting power to elect
members of the board of directors, or other bodies performing similar functions
with respect to such entity, is directly or indirectly owned by such Person.
“Terminated Program” shall have the meaning ascribed thereto in Section 1.121 of
the License Agreement.
“Territory” shall have the meaning ascribed thereto in Section 1.122 of the
License Agreement.
“Transaction Documents” means this Agreement, the Licensee Consent, the Licensee
Instruction Letter and the Bill of Sale.
“UCC” means the New York Uniform Commercial Code as in effect from time to time.
“US Territory” shall have the meaning ascribed thereto in Section 1.126 of the
License Agreement.
1.2Certain Interpretations
. Except where expressly stated otherwise in this Agreement, the following rules
of interpretation apply to this Agreement:
(a)“either” and “or” are not exclusive and “include,” “includes” and “including”
are not limiting and shall be deemed to be followed by the words “without
limitation;”
(b) “extent” in the phrase “to the extent” means the degree to which a subject
or other thing extends, and such phrase does not mean simply “if;”
(c)“hereof,” “hereto,” “herein” and “hereunder” and words of similar import when
used in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement;
(d)references to a Person are also to its permitted successors and assigns;
(e)definitions are applicable to the singular as well as the plural forms of
such terms;


8







--------------------------------------------------------------------------------







(f)unless otherwise indicated, references to an “Article”, “Section”
or “Exhibit” refer to an Article or Section of, or an Exhibit to, this
Agreement, and references to a “Schedule” refer to the corresponding part of the
Disclosure Schedule;
(g)references to “$” or otherwise to dollar amounts refer to the lawful currency
of the United States; and
(h)references to a law include any amendment or modification to such law and any
rules and regulations issued thereunder, whether such amendment or modification
is made, or issuance of such rules and regulations occurs, before or after the
date of this Agreement.
1.3Headings. The table of contents and the descriptive headings of the several
Articles and Sections of this Agreement and the Exhibits and Schedules are for
convenience only, do not constitute a part of this Agreement and shall not
control or affect, in any way, the meaning or interpretation of this Agreement.
SECTION 2


Purchase and Sale of Royalty
2.1Sale of Royalty. Subject to the terms and conditions hereof, at the Closing,
the Company shall sell, transfer, assign and convey to the Purchaser, and the
Purchaser shall purchase, acquire and accept from the Company, free and clear of
all Liens, all of the Company’s right, title and interest in and to all of the
Royalty.
2.2Purchase Price. The purchase price to be paid to the Company for the sale,
transfer, assignment and conveyance of the Company’s right, title and interest
in and to the Royalty to the Purchaser, is the Purchase Price.
2.3No Assumed Obligations. Notwithstanding any provision in this Agreement to
the contrary, the Purchaser is purchasing, acquiring and accepting only the
Royalty, and is not assuming any liability or obligation of the Company of
whatever nature, whether presently in existence or arising or asserted
hereafter, under the License Agreement or otherwise. Except as specifically set
forth herein in respect of the Royalty purchased, acquired and accepted
hereunder, the Purchaser does not, by such purchase, acquisition and acceptance,
acquire any other contract rights of the Company under the License Agreement or
any other assets of the Company.
2.4True Sale of Royalty. It is the intention of the parties hereto that the
sale, transfer, assignment and conveyance of the Royalty contemplated by this
Agreement constitute a sale of the Royalty from the Company to the Purchaser and
not a financing transaction, borrowing or loan. Following the Closing, the
Purchaser will be the owner of the Royalty, the Purchaser will have no right to
return the Royalty to the Company, and the Company will have no right to
repurchase the Royalty from the Purchaser. The sole recourse of the Purchaser
against the Company in respect of the Royalty will be (a) for Royalty
Reductions, only to the


9







--------------------------------------------------------------------------------







extent permitted under Section 6.3 hereof, and (b) indemnification for Losses,
only to the extent permitted under Section 8 hereof; provided, however, that
nothing in this Section 2.4 shall otherwise limit the Company’s obligations
under its covenants in Section 6 and elsewhere in this Agreement or the
Company’s liability for failure to perform such obligations. Accordingly, the
Company shall treat the sale, transfer, assignment and conveyance of the Royalty
as a sale of an “account” or a “payment intangible” (as appropriate) in
accordance with the UCC for legal and tax purposes, and the Company hereby
authorizes the Purchaser to file financing statements (and continuation
statements with respect to such financing statements when applicable) naming the
Company as the debtor and the Purchaser as the secured party in respect of the
Royalty (the “Specified Financing Statements”). Not in derogation of the
foregoing statement of the intent of the parties hereto in this regard, and for
the purposes of providing additional assurance to the Purchaser in the event
that, despite the intent of the parties hereto, the sale, transfer, assignment
and conveyance contemplated hereby is hereafter held not to be a sale, the
Company does hereby grant to the Purchaser, as security for the obligations of
the Company hereunder, a first priority security interest in and to all right,
title and interest of the Company, in, to and under the Royalty and any
“proceeds” (as such term is defined in the UCC) thereof, and the Company does
hereby authorize the Purchaser, from and after the Closing, to file such
financing statements (and continuation statements with respect to such financing
statements when applicable) as are necessary to perfect such security interest.
SECTION 3


Closing; Payment of Purchase Price
3.1Closing. The purchase and sale of the Royalty shall take place remotely via
the exchange of documents and signatures (the “Closing”) on the date hereof, or
at such other time as agreed by both parties (the “Closing Date”). At the
Closing, the Purchaser shall pay the Purchase Price by wire transfer of
immediately available funds to the account specified by the Company on Exhibit
D.
3.2Closing Certificates.
(a)Company’s Closing Certificate. At the Closing, the Company shall deliver to
the Purchaser a certificate of the Secretary of the Company, dated as of the
Closing Date, certifying (i) as to the incumbency of the officer of the Company
executing this Agreement and (ii) as to the attached copies of Company’s
certificate of incorporation, bylaws and resolutions adopted by the Board of
Directors authorizing the execution and delivery by the Company of this
Agreement and the consummation by the Company of the transactions contemplated
hereby.
(b)Purchaser’s Incumbency Certificate. At the Closing, the Purchaser shall
deliver to the Company a certificate of an authorized person of the owner
trustee of the Purchaser certifying as to the incumbency of the authorized
person executing this Agreement on behalf of Purchaser.


10







--------------------------------------------------------------------------------







3.3Bill of Sale. At the Closing, upon confirmation of the receipt of the
Purchase Price by the Company, the Company shall deliver to the Purchaser the
duly executed Bill of Sale.
3.4Form W-9. At the Closing, the Company shall deliver to the Purchaser a valid,
properly executed IRS Form W-9 certifying that the Company is exempt from U.S.
federal withholding tax and “backup” withholding tax.
3.5Form W-8BEN-E. At the Closing, the Purchaser shall deliver to the Company a
valid, properly executed IRS Form W-8BEN-E certifying that the Purchaser is
exempt from U.S. federal withholding tax with respect to any and all payments of
and in respect of the Royalty.
3.6Data Room. At the Closing, the Company shall deliver to the Purchaser an
electronic copy of all the information and documents posted to the virtual data
room in the folder titled “IDHIFA” or that otherwise specifically relate to the
Licensed Product, Licensed IP or Royalty established by the Company as of the
date hereof and made available to the Purchaser via Intralinks, for archival
purposes only and to be held in escrow in the event of a future dispute
regarding its contents.
3.7Licensee Instruction Letter. At the Closing, the Company shall deliver to the
Purchaser a duly executed counterpart to the instruction letter, in
substantially the form attached hereto as Exhibit E (the “Licensee Instruction
Letter”), notifying Licensee of the Closing and instructing Licensee to pay the
Royalty to the account specified by the Purchaser, which the Purchaser shall
deliver to the Licensee promptly following the Closing.
SECTION 4


Representations and Warranties of the Company
Except as set forth on the Disclosure Schedule, the Company hereby represents
and warrants the following as of the date hereof:
4.1Organization and Good Standing and Qualifications. The Company is an entity
duly incorporated or otherwise organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization (as
applicable), and has all requisite corporate power and authority to own or
lease, as the case may be, and to operate its properties and conduct its
business as now being conducted. The Company is not in violation or default of
any of the provisions of its respective certificate of incorporation, bylaws, or
other organizational documents. The Company is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in
which the nature of the business conducted or property owned or leased by it
makes such qualification necessary, other than those in which the failure so to
qualify or be in good standing would not reasonably be expected to have a
Material Adverse Effect.
4.2Authorization.


11







--------------------------------------------------------------------------------







(a)The Company has the requisite corporate power and authority to enter into and
perform its obligations under the Transaction Documents.
(b)The execution, delivery and performance of the Transaction Documents by the
Company, the consummation by the Company of the transactions contemplated
thereby have been duly authorized by all necessary corporate action and no
further consent or authorization of the Company, its Board of Directors and its
stockholders is required.
(c)The Agreement has been duly executed and delivered and constitutes a valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable Bankruptcy Laws or by other equitable principles of general
application.
4.3No Conflicts.
(a)The execution, delivery and performance of this Agreement and any other
document or instrument contemplated hereby by the Company and the consummation
by the Company of the transactions contemplated hereby, do not:
(i)violate any provision of the certificate of incorporation or bylaws of the
Company;
(ii)violate any provision of any judgment, decree, order or obligation to which
it is a party or by which it or any of its properties or assets are bound;
(iii)violate, to its Knowledge, any federal, state or local statute, rule or
governmental regulation;
(iv)conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any material
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company is a party where such
default or conflict would reasonably be expected to result in a Material Adverse
Effect;
(v)create or impose a Lien on any property or assets of the Company under any
agreement or any commitment to which the Company is a party or by which the
Company is bound, which would reasonably be expected to result in a Material
Adverse Effect;
(vi)result in a violation of any federal, state, local or foreign statute, rule,
regulation, order, writ, judgment or decree (including federal and state
securities laws and regulations) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company are bound or
affected where such violation would reasonably be expected to result in a
Material Adverse Effect; or


12







--------------------------------------------------------------------------------







(vii)require any consent of any third-party that has not been obtained pursuant
to any material contract to which the Company is subject or to which any of its
assets, operations or management may be subject, where the failure to obtain any
such consent would reasonably be expected to result in a Material Adverse
Effect.
(b)Assuming the accuracy of the relevant representations and agreements of the
Purchaser set forth herein, the Company is not required to obtain any consent,
waiver, authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental agency or other Person in connection with the execution, delivery
or performance of any of its obligations under the Transaction Documents, other
than any required filings pursuant to the Exchange Act or the rules of the
Commission.
4.4No Undisclosed Liabilities. To the Company’s Knowledge, neither the Company
nor any of its Subsidiaries has any liabilities, obligations, claims or losses
(whether liquidated or unliquidated, secured or unsecured, absolute, accrued,
contingent or otherwise) that would be required to be disclosed on a balance
sheet of the Company or any of its Subsidiaries (including the notes thereto) in
conformity with GAAP and are not disclosed in the Commission Documents, other
than those incurred in the ordinary course of the Company’s or its Subsidiaries’
respective businesses since March 31, 2020.
4.5No Undisclosed Events or Circumstances. Except for the transactions
contemplated by the Transaction Documents, no event or circumstance has occurred
or exists with respect to the Company, its Subsidiaries or their respective
businesses, properties, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed and
which, individually or in the aggregate, would reasonably be expected to result
in a Material Adverse Effect.
4.6Actions Pending. There is no action, suit, claim, investigation or proceeding
pending or, to the Knowledge of the Company, threatened against the Company
which questions the validity of this Agreement or the transactions contemplated
hereby or any action taken or to be taken pursuant hereto. There is no action,
suit, claim, investigation or proceeding pending or, to the Knowledge of the
Company, threatened, against or involving the Company, any Subsidiary, or any of
their respective properties or assets that would reasonably be expected to
result in a Material Adverse Effect. No judgment, order, writ, injunction or
decree or award has been issued by or, to the Knowledge of the Company,
requested of any court, arbitrator or governmental agency which would reasonably
be expected to result in a Material Adverse Effect.
4.7Compliance with Law. The business of the Company has been and is presently
being conducted in accordance with all applicable federal, state and local
governmental laws, rules, regulations and ordinances, except as would not
reasonably be expected to cause a Material Adverse Effect. The Company holds all
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of its business as now
being conducted by it, except for such franchises, permits, licenses, consents


13







--------------------------------------------------------------------------------







and other governmental or regulatory authorizations and approvals, the failure
to possess which, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
4.8License Agreement
(a)Agreements. Attached hereto as Exhibit F-1 is a true, correct and complete
copy of the License Agreement, including any plans, budgets, schedules,
exhibits, ancillary agreements, instruments, certificates or other documents
attached thereto. Attached hereto as Exhibit F-2 and Exhibit F-3, respectively,
are true, correct and complete copies of that certain letter agreement, dated
May 17, 2016, by and between the Company and Licensee, that certain letter
agreement, dated September 4, 2018, by and between the Company, Licensee, Agios
International SARL and Celgene International II SARL, [**]. The Company has
delivered to the Purchaser true, correct and complete copies of the following
communications under the License Agreement since January 1, 2018: Royalty
Reports, commercialization reports, commercialization plans and marketing
reports that Licensee has delivered to the Company pursuant to the License
Agreement and all written minutes of, and written documents delivered to
participants at meetings of the JCC and of any subcommittees thereof. [**].
(b)No Other Agreements.
(i)Except for the Licensee Consent and the Licensee Instruction Letter, the
License Agreement is the only agreement or instrument between the Company (or
any predecessor or Affiliate thereof), on the one hand, and Licensee (or any
predecessor or Affiliate thereof), on the other hand, relating, directly or
indirectly, to the Licensed Product, the Licensed IP or the Royalty.
(ii)(1) Except for the License Agreement, the Licensee Consent and the Licensee
Instruction Letter, and as set forth on Schedule 4.8(b)(ii)(1), there are no
other agreements, instruments, arrangements or understandings between the
Company (or any predecessor or any Affiliate thereof), on the one hand, and
Licensee (or any predecessor or Affiliate thereof), on the other hand, including
any Existing Third Party Agreements, that relate to the Licensed Product
(including the development or commercialization thereof, including under any
Commercialization Plan or any Development Plan or any related budgets), the
Licensed IP, or the Royalty. (2) Except as set forth on Schedule 4.8(b)(ii)(2),
there are no other amendments, supplements, modifications of, to or under the
License Agreement as of the date hereof.
(iii)The Company has not waived or amended any provision of the License
Agreement since July 14, 2014 that would reasonably be expected to result in a
Material Adverse Effect. The Company has not, in the [**] prior to the date of
this Agreement, proposed or received any proposal to waive or amend any
provision of the License Agreement, except as set forth in the Licensee Consent
(and drafts thereof exchanged between the Company and the Licensee). The Company
does not have any plans to further amend or waive any provision of the License
Agreement.


14







--------------------------------------------------------------------------------







(c)Licenses/Sublicenses. The Company has not granted or consented to any license
or sublicense in respect of the Company’s rights and obligations under the
License Agreement relating to the Licensed IP in the Territory and, to the
Knowledge of the Company, there are no licenses or sublicenses entered into by
Licensee or any other Person (or any predecessor or Affiliate thereof) in
respect of Licensee’s rights and obligations under the License Agreement
relating to the Licensed IP in the Territory.
(d)Validity and Enforceability. The License Agreement is a valid and binding
obligation of the Company and Licensee in accordance with its terms. The License
Agreement is enforceable against the Company and Licensee in accordance with its
terms, except as may be limited by applicable Bankruptcy Laws or by general
principles of equity (whether considered in a proceeding in equity or at law) or
by any Credit Event. The Company has not received any notice in connection with
the License Agreement challenging the validity, enforceability or interpretation
of any provision of such agreement, including Licensee’s obligation to pay any
portion of the Royalty without set-off of any kind.
(e)Licensed Product. The Licensed Product (i) is a Co-Commercialized Product and
a Royalty-Bearing Product and (ii) is not a Failed Product, a Second Generation
Product, a Split Product, a Buy-In Product, a Picked Product, a Celgene Reverted
Product, an Agios Reverted Product or part of a Terminated Program or an
Independent Program, in each case, under the License Agreement, and Licensee has
validly exercised its Celgene Program Option under the License Agreement with
respect to the Licensed Product. Licensee is contractually obligated under the
License Agreement to pay royalties in accordance with Section 9.7(a) thereof on
aggregate worldwide Annual Net Sales of the Licensed Product in the Territory,
subject to Permitted Reductions. To the Knowledge of the Company, no
development, regulatory, or commercial activities are being conducted for any
“Licensed Product” (as such term is defined in the License Agreement) under the
License Agreement except for the Licensed Product (as such term is defined
herein).
(f)No Liens or Assignments by the Company. The Company has not, except for
Permitted Liens or as contemplated hereby, conveyed, assigned or in any other
way transferred or granted any Liens upon or with respect to all or any portion
of its right, title and interest in and to the Royalty, the Licensed Product or
the Licensed IP, nor has the Company consented to any such assignment, transfer
or Lien.
(g)No Waivers or Releases. The Company has not granted any material waiver under
the License Agreement with respect to the Royalty, the Licensed Product or the
Licensed IP and has not released Licensee, in whole or in part, from any of its
material obligations under the License Agreement with respect to the Royalty,
the Licensed Product or the Licensed IP, including under any applicable
Commercialization Plan for the Licensed Product or Development Plan for the
Licensed Product or related budgets.
(h)No Termination. (i) The Company has not (1) given Licensee any notice of
termination of the License Agreement in whole or any notice expressing any
intention to terminate the License Agreement with respect to the Royalty, the
Licensed Product or the


15







--------------------------------------------------------------------------------







Licensed IP or as a whole or (2) received any notice of termination of the
License Agreement in whole or any notice expressing any intention to terminate
the License Agreement with respect to the Royalty, the Licensed Product or the
Licensed IP or as a whole. (ii) To the Knowledge of the Company, no event has
occurred that would give rise to the expiration or termination of the License
Agreement with respect to the Royalty, the Licensed Product or the Licensed IP
or as a whole. (iii) Except as set forth on Schedule 4.8(h), the Company has not
(1) given Licensee any notice of termination of the License Agreement in part or
(2) received any notice of termination of the License Agreement in part, and
none of such notices of termination set forth on Schedule 4.8(h) relate to the
Royalty, the Licensed Product or the Licensed IP.
(i)No Breaches or Defaults. There is and has been no material breach or default
under any provision of the License Agreement either by the Company (or any
predecessor or Affiliate thereof) or, to the Knowledge of the Company, by
Licensee (or any predecessor or Affiliate thereof), and there is no event that
upon notice or the passage of time, or both, would reasonably be expected to
give rise to any material breach or default either by the Company or, to the
Knowledge of the Company, by Licensee.
(j)Payments Made. To the Knowledge of the Company, the Company has received from
Licensee the full amount of the payments due and payable under the License
Agreement by Licensee to the Company.
(k)No Indemnification Claims. The Company has not notified Licensee or any other
Person of any claims for indemnification under the License Agreement nor has the
Company received any claims for indemnification under the License Agreement,
whether pursuant to Article 13 thereof or otherwise. To the Knowledge of the
Company, no event exists that would give rise to a claim for indemnification
under the License Agreement with respect to the Licensed Product, the Licensed
IP or the Royalty.
(l)No Royalty Reductions. The amount of the Royalty paid under Section 9.7 of
the License Agreement has not been and, to the Knowledge of the Company, the
amount of the Royalty due and payable under Section 9.7 of the License Agreement
is not, as of the date hereof, subject to any claim against the Company pursuant
to any right of set-off, counterclaim, or credit, by contract or otherwise,
including any Permitted Reduction (a “Royalty Reduction”). To the Knowledge of
the Company, no event or condition currently exists that, upon notice or
otherwise, would permit Licensee to make, or have the right to make, any Royalty
Reduction in respect of the Royalty.
(m)No Notice of Infringement. The Company has not received any written notice
from, or given any written notice to, Licensee pursuant to Section 10.3(a) or
Section 10.4(a) of the License Agreement.
(n)Audits. Since April 14, 2010, neither the Company nor Licensee has initiated,
pursuant to Section 9.10 of the License Agreement, any inspection or audit of
books of accounts or other records pertaining to Net Sales of the Licensed
Product or the Royalty or other amounts payable by Licensee to the Company under
the License Agreement related to the


16







--------------------------------------------------------------------------------







Licensed Product or the Licensed IP, including any applicable Commercialization
Plans or Development Plans or related budgets.
4.9Title to Royalty. The Company has good and marketable title to the Royalty
free and clear of all Liens (other than Permitted Liens). Upon payment of the
Purchase Price to the Company by the Purchaser at the Closing, the Purchaser
will acquire, subject to the terms and conditions set forth in this Agreement
and the License Agreement, good and marketable title to the Royalty, free and
clear of all Liens (other than Liens created by the Purchaser).
4.10Intellectual Property.
(a)Schedule 4.10(a)(i) of the Disclosure Schedule lists all Licensed Agios
Patents. The Company Controls all of the Licensed Agios Patents. To the
Knowledge of the Company, the Company and Licensee collectively are the sole
owners of, and collectively have the sole interest in, the Joint Patents, and
the Company is the sole owner of, and has the sole interest in, its undivided
half interest in each of the Joint Patents. Schedule 4.10(a)(i) of the
Disclosure Schedule specifies as to each of the Licensed Agios Patents, as
applicable, the jurisdictions by or in which each such patent has issued as a
patent or such patent application has been filed, including the respective
patent numbers and application numbers and issue and filing dates, and, solely
with respect to the Licensed Agios Patents for which the Company controls
prosecution and maintenance, the record owner of each such patent or patent
application.
(b)To the Knowledge of the Company, there are no pending or threatened
litigations, interferences, reexamination, oppositions or like procedures
involving any Licensed Agios Patent.
(c)All of the issued Licensed Agios Patents for which the Company controls
prosecution and maintenance, and to the Knowledge of the Company all of the
issued Licensed Agios Patents for which the Company does not control prosecution
and maintenance, are in full force and effect and have not lapsed, expired or
otherwise terminated. To the Knowledge of the Company all of the issued Licensed
Agios Patents are valid and enforceable. The Company has not received any
written notice relating to the lapse, expiration or other termination of any of
the issued Licensed Agios Patents, or any written legal opinion that alleges
that any of the issued Licensed Agios Patents is invalid or unenforceable.
(d)There is no Person who is, or claims to be, an inventor under any of the (i)
owned Licensed Agios Patents that are not Joint Patents or [**].
(e)The Company has not, and, to the Knowledge of the Company, Licensee has not,
received any written notice of any claim by any Person challenging inventorship
or ownership of, the rights of the Company or Licensee, as applicable, in and
to, or the patentability, validity or enforceability of, any Licensed Agios
Patent, or asserting that the development, manufacture, importation, sale, offer
for sale or use of the Licensed Product infringes any patent or other
intellectual property rights of such Person.


17







--------------------------------------------------------------------------------







(f)To the Knowledge of the Company, the discovery and development of the
Licensed Product did not and has not infringed, violated or misused any patent
or other intellectual property rights owned by any third party. The Company has
not, and, to the Knowledge of the Company, Licensee has not, in-licensed any
intellectual property right covering the manufacture, use, sale, offer for sale
or import of the Licensed Product.
(g)To the Knowledge of the Company, the manufacture, use, marketing, sale, offer
for sale, importation or distribution of the Licensed Product does not infringe,
misappropriate or otherwise violate any patent rights or other intellectual
property rights owned by any other Person.
(h)To the Knowledge of the Company there has been no Competitive Infringement of
the Licensed Agios Patents by any third party.
(i)All required maintenance fees, annuities and like payments with respect to
the Licensed Agios Patents for which Company controls the prosecution and
maintenance in accordance with Section 10.2 of the License Agreement, and to the
Knowledge of the Company, with respect to all other Licensed Agios Patents, have
been timely paid.
4.11UCC Representation and Warranties. The Company’s exact legal name is, and
for the immediately preceding ten years has been, “Agios Pharmaceuticals, Inc.”.
The Company is, and for the prior ten years has been, incorporated under the
laws of the State of Delaware.
4.12Brokers. Other than Cowen and Company, LLC, there is no investment banker,
broker, finder, financial advisor or other intermediary who has been retained by
or is authorized to act on behalf of the Company who might be entitled to any
fee or commission in connection with the transactions contemplated by this
Agreement.
SECTION 5


Representations and Warranties of the Purchaser
The Purchaser hereby represents and warrants the following as of the date
hereof:
5.1Experience. The Purchaser is experienced in evaluating companies such as the
Company, has such knowledge and experience in financial and business matters
that the Purchaser is capable of evaluating the merits and risks of the
Purchaser’s prospective investment in the Company, and has the ability to bear
the economic risks of the investment. The Purchaser has sufficient cash to pay
the Purchase Price at the Closing and acknowledges that its obligations under
this Agreement are not contingent on obtaining financing.
5.2Access to Information. The Purchaser has received and reviewed information
about the Company and has had an opportunity to discuss the Company’s business,
management and financial affairs with its management and to review the Company’s
facilities. The Purchaser has had a full opportunity to ask questions of and
receive answers from the


18







--------------------------------------------------------------------------------







Company, or any person or persons acting on behalf of the Company, concerning
the terms and conditions of the purchase of the Royalty. The Purchaser is not
relying upon, and has not relied upon, any statement, representation or warranty
made by any person, except for the statements, representations and warranties
contained in this Agreement.
5.3Enforceability. This Agreement when executed and delivered by the Purchaser
will constitute a valid and legally binding obligation of the Purchaser,
enforceable in accordance with its terms, subject to: (i) judicial principles
respecting election of remedies or limiting the availability of specific
performance, injunctive relief, and other equitable remedies; and
(ii) Bankruptcy Laws.
5.4Authorization. The Purchaser has the requisite trust power and authority to
enter into and perform its obligations under the Transaction Documents. The
execution, delivery and performance of the Transaction Documents by the
Purchaser and the consummation by the Purchaser of the transactions contemplated
thereby have been duly authorized by all necessary corporate action on the part
of its owner trustee and no further consent or authorization of the Purchaser
and its owner trustee is required.
5.5No Conflicts.
(a)The execution, delivery and performance of this Agreement, and any other
document or instrument contemplated hereby, by the Purchaser and the
consummation by the Purchaser of the transactions contemplated hereby, do not
and will not:
(i)violate any provision of the organizational documents of the Purchaser;
(ii)conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any material
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Purchaser is a party;
(iii)result in a violation of any federal, state, local or foreign statute,
rule, regulation, order, writ, judgment or decree (including federal and state
securities laws and regulations) applicable to the Purchaser or any of its
Subsidiaries; or
(iv)require any consent of any third-party that has not been obtained pursuant
to any material contract to which the Purchaser is subject.
(b)Assuming the accuracy of the relevant representations and agreements of the
Company set forth herein, the Purchaser is not required to obtain any consent,
waiver, authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental agency or other Person in connection with the execution, delivery
or performance of any of its obligations under the Transaction Documents,


19







--------------------------------------------------------------------------------







other than any required filings or approvals under the Exchange Act or the rules
of the Commission.
SECTION 6


Covenants
6.1Disclosures. Except for a press release previously approved in form and
substance by the Company and the Purchaser, or any other public announcement
using substantially the same text as such press release, neither the Company nor
the Purchaser shall, and each party hereto shall cause its respective
Representatives, Affiliates and Affiliates’ Representatives not to, issue a
press release or other public announcement or otherwise make any public
disclosure with respect to the Transaction Documents or the subject matter
hereof without the prior written consent of the other party hereto (which
consent shall not be unreasonably withheld, conditioned or delayed), except as
may be required by applicable law or stock exchange rule (in which case the
party hereto required to make the press release or other public announcement or
disclosure shall allow the other party hereto reasonable time to comment on such
press release or other public announcement or disclosure in advance of such
issuance).
6.2Payments Received in Error; Interest.


(a)Commencing on the Closing Date and at all times thereafter, if any payment of
any portion of the Royalty is made to the Company, the Company shall pay such
amount to the Purchaser, promptly (and in any event within [**] after the date
on which the Company is notified of such payment) after the receipt thereof, by
wire transfer of immediately available funds to an account designated in writing
by the Purchaser, without any deduction, recoupment or offset for any reason
whatsoever. The Company shall notify the Purchaser of such wire transfer and
provide reasonable details regarding the Royalty payment so received by the
Company. The Company agrees that, in the event any portion of the Royalty is
paid to the Company, the Company (i) until paid to the Purchaser, shall hold
such payment received in trust for the benefit of the Purchaser, and (ii) shall
have no right, title or interest in such payment and shall not pledge or
otherwise grant any Lien on such payment.
(b)Commencing on the Closing Date and at all times thereafter, if any payment
due under the License Agreement that does not constitute the Royalty is made to
the Purchaser, the Purchaser shall pay such amount to the Company, promptly (and
in any event within [**] after the date on which the Purchaser is notified of
such payment) after the receipt thereof, by wire transfer of immediately
available funds to an account designated in writing by the Company, without any
deduction, recoupment or offset for any reason whatsoever. The Purchaser shall
notify the Company of such wire transfer and provide reasonable details
regarding the erroneous payment so received by the Purchaser. The Purchaser
agrees that, in the event any payment due under the License Agreement that does
not constitute the Royalty is paid to the Purchaser, the Purchaser (i) until
paid to the Company, shall hold such payment received


20







--------------------------------------------------------------------------------







in trust for the benefit of the Company, and (ii) shall have no right, title or
interest in such payment and shall not pledge or otherwise grant any Lien on
such payment.
(c)Promptly (and in any event within [**]) after the date on which the Purchaser
receives payment of the Royalty in respect of Net Sales for the period
commencing April 1, 2020 and ending June 30, 2020, the Purchaser shall pay to
the Company (by wire transfer of immediately available funds to an account
designated in writing by the Company, without any deduction, recoupment or
offset for any reason whatsoever) an amount equal to [**] percent ([**]%) of the
amount of such payment of the Royalty received by the Purchaser for such period
(the “Q2 Company Share”). The Purchaser shall notify the Company of such wire
transfer. Until paid to the Company, the Purchaser shall hold the Q2 Company
Share for the benefit of the Company and shall have no right, title or interest
in the Q2 Company Share and shall not pledge or otherwise grant any Lien on the
Q2 Company Share.
(d)If the Royalty paid for any period commencing on April 1, 2020 or later is
reduced (other than as a result of a Permitted Reduction) by Licensee in a
manner permitted by the License Agreement due to an overestimate by the Licensee
of Net Sales for any period prior to April 1, 2020 to less than the amount that
would have been received by the Purchaser had such overestimate not occurred
(the amount of such reduction in the Royalty, the “Shortfall Amount”), then the
Company shall promptly pay the Purchaser the Shortfall Amount (or, in the case
of the period from April 1, 2020 to June 30, 2020, [**] percent ([**]%) of the
Shortfall Amount). If the Royalty paid for any period commencing on April 1,
2020 or later is increased by Licensee in a manner permitted by the License
Agreement due to an underestimate by the Licensee of Net Sales for any period
prior to April 1, 2020 to more than the amount that would have been received by
the Purchaser had such underpayment underestimate not occurred (the amount of
such increase in the Royalty, the “Excess Amount”), then the Purchaser shall
promptly pay the Company the Excess Amount (or, for the period from April 1,
2020 to June 30, 2020, [**] percent ([**]%) of the Excess Amount.
(e)A late fee of [**]% over the Prime Rate shall accrue on all unpaid amounts
with respect to any sum payable under Section 6.2(a), 6.2(b), 6.2(c) or 6.2(d)
beginning [**] after payee’s receipt of notice from the other party hereto of
such erroneous payment.
6.3Royalty Reduction. If Licensee exercises any Royalty Reduction against any
payment of the Royalty other than a Permitted Reduction, and if such Royalty
Reduction reduces any amount paid to the Purchaser in respect of the Royalty to
less than the amount that would have been received by the Purchaser in respect
of the Royalty had such Royalty Reduction not been exercised by Licensee, then
the Company shall promptly (and in any event within [**] following the Company’s
receipt of notice from the Purchaser of the payment of the Royalty affected by
such Royalty Reduction) make a true-up payment to the Purchaser such that the
Purchaser receives the full amount of such Royalty payment that would have been
payable to the Purchaser had such Royalty Reduction not occurred. For the
avoidance of doubt, any nonpayment by Licensee as a result of a Credit Event
shall not constitute a Royalty Reduction


21







--------------------------------------------------------------------------------







for purposes of this Section 6.3 and shall not obligate the Company to make any
payment under this Section 6.3.
6.4Royalty Reports and Other Information; Plans. Promptly (and in any event
within [**]) following the receipt by the Company of any IDHIFA Confidential
Information (as defined in the Licensee Consent) or any Disclosed Information
that the Licensee has not provided to the Purchaser directly, the Company shall
furnish a true, correct and complete copy of the same to the Purchaser. On a
calendar quarterly basis, the Company shall deliver to the Purchaser an updated
copy of Schedule 4.10(a)(i).
6.5Notices to the Licensee. The Company and the Purchaser shall consult prior to
the Company sending any material written notice to Licensee relating to,
directly or indirectly, the Licensed Product, the Licensed IP, the Royalty or
the License Agreement. The Company shall not send any such notice without the
prior written consent of the Purchaser (which consent shall not be unreasonably
withheld, conditioned or delayed). The Company shall send to the Licensee such
notices as the Purchaser shall reasonably request.
6.6Inspections and Audits.
(a)At the written request of the Purchaser, the Company shall, to the extent
permitted under Section 9.10 of the License Agreement, cause an inspection or
audit by an internationally recognized independent accounting firm to be made
for the purpose of determining the correctness of, or to ensure compliance with
the License Agreement that would reasonably be expected to impact, the Royalty
payments made under the License Agreement. With respect to any inspection
requested by the Purchaser, the Company shall, for purposes of Section 9.10 of
the License Agreement, select such independent accounting firm as the Purchaser
shall select for such purpose (subject to the Licensee’s right of reasonable
objection to such firm as provided in Section 9.10 of the License Agreement).
The Company shall not, without the Purchaser’s prior written consent, cause an
inspection or audit to be made under Section 9.10 of the License Agreement with
respect to the Royalty. The Purchaser shall pay the Company the expenses of any
inspection or audit (including the fees and expenses of such independent public
accounting firm designated for such purpose) undertaken at the Purchaser’s
request that would otherwise be borne by the Company pursuant to the License
Agreement (if and as such expenses are actually incurred by the Company).
Notwithstanding the foregoing, in the event that the Company desires to exercise
its audit right in a given Calendar Year with respect to the Sales Milestone,
the Company shall notify the Purchaser and the parties shall reasonably
cooperate on the Company’s exercise of its audit right under the License
Agreement for such Calendar Year.
6.7Amendment or Assignment of License Agreement. The Company shall not, without
the Purchaser’s prior written consent, assign, amend, modify, supplement or
restate (or consent to any assignment, amendment, modification, supplement or
restatement of) any provision of the License Agreement that directly or
indirectly relates to or could reasonably be expected to impact the Licensed
Product, the Licensed IP or the Royalty, including the overall effectiveness of
the License Agreement or the Company’s ability to satisfy its obligations


22







--------------------------------------------------------------------------------







thereunder. Subject to the foregoing, promptly, and in any event within [**],
following receipt by the Company of any final assignment, amendment,
modification, supplement or restatement of the License Agreement, the Company
shall furnish a copy of the same to the Purchaser.
6.8Maintenance of Agreements. The Company shall comply in all material respects
with its obligations under the License Agreement, including any
Commercialization Plan and Development Plan and related budgets pertaining
directly or indirectly to the Licensed Product, and shall not take any action or
forego any action that would reasonably be expected to constitute a material
breach thereof or default thereunder by the Company. The Company may exercise
its rights under Section 2.11 or Section 6.3(g) of the License Agreement without
the prior written consent of the Purchaser, provided that the Company provides
prior written notice to the Purchaser of its intention to exercise such rights.
Promptly, and in any event within [**], after receipt of any (written or oral)
notice from Licensee of an alleged breach or default by the Company under the
License Agreement, the Company shall give notice thereof to the Purchaser,
including delivering to the Purchaser a copy of any such written notice. The
Company shall use its reasonable best efforts to cure any breaches or defaults
by it under the License Agreement and shall give written notice to the Purchaser
upon curing any such breach or default. The Company shall consult with the
Purchaser as to any action the Company proposes to take to dispute or cure any
alleged breach or default under the License Agreement, and in connection with
any dispute regarding an alleged breach or default under the License Agreement,
shall employ such counsel, reasonably acceptable to the Company, as the
Purchaser may select. The Company shall not, without the prior consent of the
Purchaser, (a) forgive, release or compromise any amount owed to or becoming
owed to the Company under the License Agreement in respect of the Royalty or (b)
waive any obligation of, or grant any consent to, Licensee under, in respect of
or related to the Royalty, provided that neither the occurrence of a Credit
Event nor any automatic effect of a Credit Event under the License Agreement
without an affirmative action of the Company shall itself be deemed any
forgiving, release, compromise, waiver or consent by the Company. The Company
shall not exercise or enforce its applicable rights under the License Agreement
in any manner that would be reasonably be expected to result in a Material
Adverse Effect.
6.9Enforcement of Agreements.


(a)Notice of Breaches by Licensee. Promptly (and in any event within [**]) after
the Company becomes aware of, or comes to believe in good faith that there has
been, a breach of the License Agreement by Licensee, the Company shall provide
notice of such breach to the Purchaser. In addition, the Company shall provide
to the Purchaser a copy of any written notice of breach or alleged breach of the
License Agreement delivered by the Company to Licensee as soon as practicable
and in any event not less than [**] following such delivery.
(b)Enforcement of License Agreement. In the case of any breach by Licensee
referred to in Section 6.9(a), the Company shall consult with the Purchaser
regarding the timing, manner and conduct of any enforcement of Licensee’s
obligations under the License Agreement. The Company shall, (i) if requested in
writing by the Purchaser, within [**] after receipt of such request, exercise
such rights and remedies relating to any such breach related


23







--------------------------------------------------------------------------------







directly or indirectly to the Licensed Product, the Licensed IP or the Royalty
as shall be available to the Company, whether under the License Agreement or by
operation of law, as instructed by the Purchaser, and (ii) if requested by the
Purchaser, the Company shall employ such counsel reasonably acceptable to the
Company as the Purchaser shall recommend for such purpose; provided, however,
that nothing herein shall limit the Company’s exercise of its rights under the
License Agreement (in its sole discretion and at its own cost and expense)
related to the Company’s rights, and the Licensee’s obligations, with respect to
the Sales Milestone or achievement thereof.
(c) Allocation of Proceeds and Costs of Enforcement. The Purchaser shall pay all
costs and expenses incurred by the Purchaser and the Company (including the fees
and expenses of attorneys engaged jointly or separately by the Purchaser and the
Company) of any enforcement pursuant to this Section 6.9 undertaken at the
Purchaser’s request, as they are incurred and paid. All Proceeds resulting from
any enforcement of Licensee’s obligations under the License Agreement that
relate to the Royalty and are undertaken at the Purchaser’s request shall be
paid to the Purchaser net of any such costs and expenses then remaining unpaid.
The Company hereby assigns and, if not presently assignable, agrees to assign to
the Purchaser the amount of Proceeds due to the Purchaser in accordance with
this Section 6.9(c).
6.10Termination of Agreements.
(a)The Company shall not exercise any right to terminate the License Agreement,
agree with Licensee to terminate the License Agreement, or take, or permit any
Affiliate or sublicensee to take, any action that would reasonably be expected
to give Licensee the right to terminate the License Agreement, under Article 14
of the License Agreement, in each case, except with the prior written consent of
the Purchaser, provided that in no event shall the Company be obligated to
prevent any termination of the License Agreement as a result of a Credit Event
so long as such termination is not also a result of any affirmative action of
the Company.
(b)
(i)If the License Agreement is terminated in whole or in part by Licensee
pursuant to Section 14.2(a) of the License Agreement or by the Company pursuant
to Section 14.2(b) of the License Agreement, then the Company shall (i) act as
reasonably instructed by the Purchaser in pursuing and otherwise exercising the
non-exclusive license to the Celgene Collaboration Intellectual Property granted
to it under Section 14.3(a)(iv)(B) of the License Agreement and to obtain
receipt of the summary report provided for in Section 14.3(a)(iv)(A) of the
License Agreement (and promptly, and in any event within [**] after receipt by
the Company thereof, deliver such report to the Purchaser) and (ii) if requested
in writing by the Purchaser and at the Purchaser’s cost and expense, act as
reasonably instructed by the Purchaser in exercising such other rights provided
to it under Section 14.3 of the License Agreement to effectuate the grant of the
licenses and other rights provided for under Section 14.3 of the License
Agreement with respect to the Licensed IP and the Celgene Collaboration


24







--------------------------------------------------------------------------------







Intellectual Property (those rights provided in the foregoing clauses (i) and
(ii) collectively, the “Reversionary Rights”).
(ii)The Purchaser shall have the exclusive right to negotiate one or more
licenses or sublicenses to Commercialize the Licensed Product with one or more
third parties (each, a “New Licensee”) under the Reversionary Rights (each such
license or sublicense, a “New Arrangement”). Notwithstanding such exclusive
right, during the [**] period following any such termination of the License
Agreement, the Company may submit a reasonably detailed written offer to the
Purchaser to Commercialize the Licensed Product under a New Arrangement and for
[**] thereafter the Purchaser shall negotiate a New Arrangement exclusively with
the Company.  The Company shall reasonably cooperate with the Purchaser, at the
Purchaser’s direction, cost and expense, in connection with the negotiation,
execution and delivery of any New Arrangement. Any New Arrangement shall not
include terms, conditions and limitations that are, in the aggregate, more
burdensome to the Company than those contained in the License Agreement.  The
Company’s rights and obligations under this Agreement in respect of the License
Agreement shall apply to any New Arrangement mutatis mutandis (as applicable to
such New Arrangement). The Purchaser shall reimburse the Company for any
reasonable and documented third party expenses (including attorneys’ fees)
incurred by the Company in connection with the pursuit, negotiation or execution
of any New Arrangement with a third party.  As soon as practicable following the
execution of any New Arrangement by each party thereto, the Purchaser and the
Company shall cooperate with one another to enter into new agreements (or to
make amendments to this Agreement, the Bill of Sale, the Licensee Instruction
Letter and such other documents and the Purchaser may reasonably request) to
effect the foregoing.
6.11Preservation of Rights. The Company shall not hereafter sell, transfer,
hypothecate, assign or in any manner convey or mortgage, pledge or grant a
security interest or other encumbrance of any kind in any portion of the
Licensed Agios Patents or the License Agreement, except that the Company may
transfer all or substantially all of its assets and business to which the
Licensed Agios Patents and the License Agreement relate as long as (i) in
connection therewith the counterparty thereto assumes the obligations of the
Company hereunder in a writing in form and substance reasonably satisfactory to
the Purchaser and (ii) such transaction does not require the Licensee to deduct
or withhold from payments of the Royalty any additional taxes pursuant to
Section 9.11 of the License Agreement. The Company shall not hereafter subject
to a Lien (other than a Permitted Lien), sell, transfer, assign, convey title
(in whole or in part), grant any right to, or otherwise dispose of any portion
of the Royalty.
6.12Enforcement; Infringement Claims.
(a)The Company shall promptly inform the Purchaser of any known or alleged
infringement by a third party of any of the Licensed Agios Patents. The Company
shall provide to the Purchaser a copy of any written notice of any known or
alleged infringement in the Territory of any of the Licensed Agios Patents
delivered or received under Section 10.3(a) of the License Agreement or
otherwise as soon as practicable and in any event not less than [**] following
such delivery.


25







--------------------------------------------------------------------------------







(b)If the Company has the right to initiate an enforcement action with respect
to Competitive Infringement as set forth in Section 10.3(b) or 10.3(c) of the
License Agreement, the Company shall, if requested in writing by the Purchaser,
promptly after receipt of such request (and, provided that the Purchaser
provides such request at least [**] prior to the deadline provided for in
Section 10.3(c) of the License Agreement, no later than such deadline), exercise
such right as instructed by the Purchaser and, if requested by the Purchaser,
the Company shall employ such counsel reasonably acceptable to the Company as
the Purchaser shall recommend for such purpose. The Purchaser shall pay all fees
and expenses of such counsel. The Company shall not commence or join any action
for Competitive Infringement under Section 10.3(b) or 10.3(c) of the License
Agreement without the Purchaser’s prior written consent.
(c)The Company shall use commercially reasonable efforts to, or shall cause
another Person to, in each case at the sole expense of the Company, (i) take any
and all actions, and prepare, execute, deliver and file any and all agreements,
documents and instruments, that are reasonably necessary or desirable to
diligently prosecute, preserve and maintain the Licensed Agios Patents for which
it controls the prosecution and maintenance in accordance with Section 10.2 of
the License Agreement that are necessary or useful to develop, make, have made,
use, sell, have sold, import or export the Licensed Product, including payment
of maintenance fees or annuities on any such Licensed Agios Patents, (ii)
prosecute any corrections, substitutions, reissues, reviews and reexaminations
of the Licensed Agios Patents for which it controls the prosecution and
maintenance in accordance with Section 10.2 of the License Agreement and any
other forms of patent term restoration in any applicable jurisdiction in
accordance with Section 10.5 of the License Agreement, (iii) diligently defend
the Licensed Agios Patents for which it controls the defense in accordance with
Section 10.4 of the License Agreement against interference or like proceedings
by any other Person, and against any claims of invalidity or unenforceability,
in any jurisdiction (including by bringing any legal action for infringement or
defending any counterclaim of invalidity or action of a third party for
declaratory judgment of non-infringement or non-interference), and (iv) not
disclaim or abandon, or fail to take any action necessary or desirable to
prevent the disclaimer or abandonment (including through lack of enforcement
against third party infringers), of the Licensed Agios Patents for which it
controls the prosecution and maintenance in accordance with Section 10.2 of the
License Agreement. For purposes of compliance with this Section 6.12(c), the
Company shall reasonably consider the Purchaser’s recommendations of counsel for
such purpose. Notwithstanding the foregoing, to the extent the Company decides
not to file any such Licensed Agios Patent in the Territory or intends to allow
such Licensed Agios Patent to lapse or become abandoned without having first
filed a substitute and Licensee does not exercise its step-in rights under
Section 10.2(a) of the License Agreement in respect of such Licensed Agios
Patent, the Company shall notify and consult with the Purchaser on such decision
or intention at least [**] prior to the date upon which such Licensed Agios
Patent shall lapse or become abandoned, and, to the extent the Licensee has
declined to step-in to assume, as applicable, the filing, prosecution or
maintenance of such Licensed Agios Patent in accordance with Section 10.2(a) of
the License Agreement, the Purchaser shall thereupon have the right (but not the
obligation) to assume the same at its own expense with counsel of its own
choice.


26







--------------------------------------------------------------------------------







In such case, the Company shall use commercially reasonable efforts to transfer
such prosecution and maintenance to the Purchaser, at the sole cost of the
Purchaser.
6.13Further Assurances. From and after the Closing, each of the Company and the
Purchaser shall execute and deliver such additional documents (including the
Specified Financing Statements, other financing statements and continuation
statements in respect thereof), certificates and instruments, and perform such
additional acts, as may be reasonably requested and necessary or appropriate to
carry out all of the provisions of this Agreement and to give full effect to and
consummate the transactions contemplated by this Agreement, including to (a)
perfect the sale, assignment, transfer and conveyance of the Royalty to the
Purchaser pursuant to this Agreement, (b) perfect, more fully evidence and vest
in the Purchaser good, valid and marketable right and interest in and to the
Royalty free and clear of all Liens (other than those contemplated by this
Agreement) and (c) create, evidence and perfect the security interest granted to
the Purchaser pursuant to Section 2.4. The Company shall not (i) liquidate or
dissolve, (ii) initiate any bankruptcy or insolvency proceeding relating to the
Company, or (iii) without at least [**] prior written notice to the Purchaser
(A) change its jurisdiction of organization, (B) change its organizational
structure or type, (C) change its legal name or (D) change any organizational
number (if any) assigned by its jurisdiction of organization.
SECTION 7


Confidentiality
7.1Confidentiality. Except as provided in this Section 7 or otherwise agreed in
writing by the parties, the parties hereto agree that, during the term of this
Agreement and for [**] thereafter, each party (the “Receiving Party”) shall keep
confidential and shall not publish or otherwise disclose and shall not use for
any purpose other than as provided for in this Agreement (which includes the
exercise of any rights or the performance of any obligations hereunder) any
information furnished to it by or on behalf of the other party (the “Disclosing
Party”) pursuant to this Agreement (such information, “Confidential Information”
of the Disclosing Party), except for that portion of such information that:
(a)was already known to the Receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the Disclosing Party;
(b)was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the Receiving Party;
(c)became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
Receiving Party in breach of this Agreement;
(d)is independently developed by the Receiving Party or any of its Affiliates,
as evidenced by written records, without the use of or reference of the
Confidential Information; or


27







--------------------------------------------------------------------------------







(e)is subsequently disclosed to the Receiving Party on a non-confidential basis
by a third party without obligations of confidentiality with respect thereto.
7.2Authorized Disclosure.
(a)Either party may disclose Confidential Information to the extent such
disclosure is reasonably necessary in the following situations:
(i)prosecuting or defending litigation;
(ii)complying with applicable laws and regulations, including regulations
promulgated by securities exchanges;
(iii)complying with a valid order of a court of competent jurisdiction or other
Governmental Entity;
(iv)for regulatory, tax or customs purposes;
(v)for audit purposes, provided that each recipient of Confidential Information
must be bound by customary obligations of confidentiality and non-use prior to
any such disclosure;
(vi)disclosure to its Affiliates and Representatives on a need-to-know basis,
provided that each recipient of Confidential Information must be bound by
customary obligations of confidentiality and non-use prior to any such
disclosure;
(vii)upon the prior written consent of the Disclosing Party; or
(viii)disclosure to its actual or potential investors and co-investors, and
other sources of funding, including debt financing, or potential partners,
collaborators or acquirers, and their respective accountants, financial advisors
and other professional representatives, provided, that such disclosure shall be
made only to the extent (A) that the Disclosing Party determines in good faith
that the information to be disclosed is material to an investment in the
Disclosing Party and is customarily required to consummate such investment,
financing transaction partnership, collaboration or acquisition and that each
recipient of Confidential Information must be bound by customary obligations of
confidentiality and non-use prior to any such disclosure, or (B) that the
information is the sales of the Licensed Product and such information is to be
included in the Purchaser’s financial reports to its investors.
(b)Notwithstanding the foregoing, in the event the Disclosing Party is required
to make a disclosure of the Receiving Party’s Confidential Information pursuant
to Sections 7.2(a)(i), (ii), (iii) or (iv), it will, except where impracticable,
give reasonable advance notice to the Receiving Party of such disclosure and use
reasonable efforts to secure confidential treatment of such information and to
avoid and/or minimize the extent of such disclosure. In any event, the Purchaser
shall not file any patent application based upon or using the Confidential
Information of Company provided hereunder.


28







--------------------------------------------------------------------------------







SECTION 8


Indemnification
8.1Indemnification. Each party (an “Indemnifying Party”) hereby indemnifies and
holds harmless the other party, such other party’s respective officers,
directors, employees, consultants, representatives and advisers, and any and all
Affiliates of the foregoing (each of the foregoing, an “Indemnified Party”) from
and against all losses, liabilities, costs, damages and expense (including
reasonable legal fees and expenses) (collectively, “Losses”) suffered or
incurred by any such Indemnified Party to the extent arising from, connected
with or related to (a) breach of any representation or warranty of such
Indemnifying Party in this Agreement; (b breach of any covenant or undertaking
of any Indemnifying Party in this Agreement; and (c) in the case of Purchaser or
its respective other Indemnified Parties, Licensee exercising its right under
Section 14.2(b)(ii) to terminate the License Agreement and any related reduction
in the amount of the Royalty pursuant to Section 14.3(b)(ii)) of the License
Agreement; provided that, with respect to clauses (a), (b) and (c), in no event
shall the Company be liable for any Losses as a result of any Credit Event or
any Permitted Reduction. Notwithstanding anything herein to the contrary, if
Licensee exercises its right under Section 14.2(b)(ii) of the License Agreement
to terminate the License Agreement: (i) the Losses which the Purchaser shall be
entitled to recover under clause (c) of the immediately preceding sentence shall
be equal to [**] percent ([**]%) of then projected net present value of the
Royalty (the “Reduced Royalty Value”); (ii) the Company and the Purchaser agree
that the Reduced Royalty Value shall be determined based upon (1) a discount
rate equal to the then applicable federal rate (AFR), based upon the then
projected duration of the Royalty, and (2) consensus Wall Street analyst
projections of Net Sales of the Licensed Product; and (iii) Company will
automatically owe the Purchaser the Reduced Royalty Value within [**] of
Licensee exercising its right under Section 14.2(b)(ii) to terminate the License
Agreement (without any requirement for notice from, or other action by, the
Purchaser). In calculating Losses of the Purchaser under clause (a) or clause
(b) of the first sentence of this Section 8.1, all such Losses shall be reduced
by the projected net present value of any amounts payable to the Purchaser under
any New Arrangement, with net present value determined in accordance with the
immediately preceding sentence. If an event or omission (including, without
limitation, any claim asserted or action or proceeding commenced by a third
party) occurs which an Indemnified Party asserts to be an indemnifiable event
pursuant to this Section 8, the Indemnified Party will provide written notice to
the Indemnifying Party, setting forth the nature of the claim and the basis for
indemnification under this Agreement. The Indemnified Party will give such
written notice to the Indemnifying Party promptly after it becomes aware of the
existence of any such event or occurrence. Such notice will be a condition
precedent to any obligation of the Indemnifying Party to act under this
Agreement but will not relieve it of its obligations under the indemnity except
to the extent that the failure to provide prompt notice as provided in this
Agreement prejudices the Indemnifying Party with respect to the transactions
contemplated by this Agreement and to the defense of the liability. In case any
such action is brought by a third party against any Indemnified Party and it
notifies the Indemnifying Party of the commencement thereof, the Indemnifying
Party will be entitled to participate therein and, to the extent that it wishes,
to assume the defense and settlement thereof with counsel reasonably selected by
it and, after notice from the Indemnifying Party to the


29







--------------------------------------------------------------------------------







Indemnified Party of such election so to assume the defense and settlement
thereof, the Indemnifying Party will not be liable to the Indemnified Party for
any legal expenses of other counsel or any other expenses subsequently incurred
by such Indemnified Party in connection with the defense thereof, provided,
however, that an Indemnified Party shall have the right to employ separate
counsel at the expense of the Indemnifying Party if (i) the employment thereof
has been specifically authorized in writing by the Indemnifying Party; or (ii)
representation of both parties by the same counsel would be inappropriate due to
actual or potential conflicts of interests between such parties (which such
judgment shall be made by counsel to the Indemnified Party in good faith). The
Indemnified Party agrees to cooperate fully with (and to provide all relevant
documents and records and make all relevant personnel available to) the
Indemnifying Party and its counsel, as reasonably requested, in the defense of
any such asserted claim at no additional cost to the Indemnifying Party. No
Indemnifying Party will consent to the entry of any judgment or enter into any
settlement with respect to any such asserted claim without the prior written
consent of the Indemnified Party, not to be unreasonably withheld or delayed,
(a) if such judgment or settlement does not include as an unconditional term
thereof the giving by each claimant or plaintiff to each Indemnified Party of a
release from all liability in respect to such claim or (b) if, as a result of
such consent or settlement, injunctive or other equitable relief would be
imposed against the Indemnified Party or such judgment or settlement would
materially and adversely affect the business, operations or assets of the
Indemnified Party. No Indemnified Party will consent to the entry of any
judgment or enter into any settlement with respect to any such asserted claim
without the prior written consent of the Indemnifying Party, not to be
unreasonably withheld or delayed. If an Indemnifying Party makes a payment with
respect to any claim under the representations or warranties set forth herein
and the Indemnified Party subsequently receives from a third party or under the
terms of any insurance policy a sum in respect of the same claim, the receiving
party will repay to the other party such amount that is equal to the sum
subsequently received.
8.2Limitations on Liability. No party hereto shall be liable for any punitive or
special damages under this Section 8 (and no claim for indemnification hereunder
shall be asserted) as a result of any breach or violation of any covenant or
agreement of such party (including under this Section 8) in or pursuant to this
Agreement. For the avoidance of doubt, and notwithstanding anything to the
contrary in this Agreement, the Purchaser shall have no recourse against the
Company as a result of any Credit Event or any Permitted Reduction.
8.3Exclusive Remedy. Except as set forth in Section 10.7, the rights of the
parties hereto pursuant to (and subject to the conditions of) this Section 8
shall be the sole and exclusive remedy of the parties hereto and their
respective Affiliates with respect to any Losses (whether based in contract,
tort or otherwise) resulting from or relating to any breach of the
representations, warranties covenants and agreements made under this Agreement
or any certificate, document or instrument delivered hereunder, and each party
hereto hereby waives, to the fullest extent permitted under applicable law, and
agrees not to assert after Closing, any other claim or action in respect of any
such breach. Notwithstanding the foregoing, claims for common law fraud shall
not be waived or limited in any way by this Section 8.
SECTION 9


30







--------------------------------------------------------------------------------









Termination
9.1Automatic Termination. This Agreement shall continue in full force and effect
until sixty (60) days after such time as Licensee is no longer obligated to make
any payments of the Royalty, at which point this Agreement shall automatically
terminate, except with respect to any rights that shall have accrued prior to
such termination.
9.2Survival. Notwithstanding anything to the contrary in this Section 9, the
following provisions shall survive termination of this Agreement: Section 6.1
(Disclosures), Section 6.2 (Payments Received in Error; Interest), Section 6.6
(Inspections and Audits), Section 7 (Confidentiality), Section 8
(Indemnification), Section 9.2 (Survival) and Section 10 (Miscellaneous).
Termination of the Agreement shall not relieve any party of liability in respect
of breaches under this Agreement by any party on or prior to termination.


SECTION 10


Miscellaneous
10.1Governing Law. This Agreement shall be governed in all respects by the laws
of the State of New York as applied to agreements entered into and performed
entirely in the State of New York by residents thereof.
10.2Successors, Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto. Unless such
assignment is made in accordance with Section 6.11, the Company may not assign
(a) this Agreement, in part or in whole, (b) all or any portion of its interest
in the Licensed IP or (c) all or any of its interest in the License Agreement
without the prior written consent of the Purchaser. The Purchaser may assign
this Agreement in part or in whole, provided that the Purchaser promptly
thereafter notifies the Company and any such assignee promptly thereafter agrees
in writing to be bound by all of the obligations of the Purchaser contained in
this Agreement (if assigned in whole) or such of the Purchaser’s obligations
contained in this Agreement that are assigned (if assigned in part).
10.3Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be sent by facsimile (receipt confirmed)
or mailed by registered or certified mail, postage prepaid, return receipt
requested, or otherwise delivered by hand or by messenger, addressed
if to the Purchaser, at the following address:

RPI Finance Trust
c/o RP Management, LLC
110 East 59th St, 33rd Floor
New York, NY 10022


31







--------------------------------------------------------------------------------







Attention: [**]
Telephone: [**]
E-mail: [**]
Facsimile: [**]


with a copy, which shall not constitute notice, to:
Goodwin Procter LLP
100 Northern Avenue
Boston, Massachusetts 02210
Attention: Arthur McGivern and Robert Crawford
Telephone: (617) 570-1971; (617) 570-1255
Facsimile: (617) 523-1231
E-mail: AMcGivern@goodwinlaw.com; RCrawford@goodwinlaw.com
if to the Company, at the following address:


Agios Pharmaceuticals, Inc.
88 Sidney Street
Cambridge, MA, 02139
Attention: [**]
Telephone:  [**]
E-mail:  [**]


with a copy, which shall not constitute notice, to:


WilmerHale
Attention: Steven D. Barrett and George Shuster
Telephone:  (617) 526-6000
Facsimile: (617) 526-5000
E-mail:  steven.barrett@wilmerhale.com; george.shuster@wilmerhale.com


or at such other address as one party shall have furnished to the other party in
writing. All notices and communications under this Agreement shall be deemed to
have been duly given (i) when delivered by hand, if personally delivered,
(ii) when received by a recipient, if sent by email, (iii) when sent, if sent by
facsimile, with an acknowledgement of sending being produced by the sending
facsimile machine or (iv) one Business Day following sending within the United
States by overnight delivery via commercial one-day overnight courier service.
10.4Expenses. Each of the Company and the Purchaser shall bear its own expenses
and legal fees incurred on its behalf with respect to this Agreement and the
transactions contemplated hereby.
10.5Finder’s Fees. Each of the Company and the Purchaser shall indemnify and
hold the other harmless from any liability for any commission or compensation in
the nature of


32







--------------------------------------------------------------------------------







a finder’s fee, placement fee or underwriter’s discount (including the costs,
expenses and legal fees of defending against such liability) for which the
Company or the Purchaser, or any of its respective partners, employees, or
representatives, as the case may be, is responsible.
10.6Counterparts. This Agreement may be executed in counterparts, each of which
shall be enforceable against the party actually executing the counterpart, and
all of which together shall constitute one instrument.
10.7Specific Performance. Each of the parties hereto acknowledges and agrees
that the other party hereto would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or are otherwise breached or violated. Accordingly, notwithstanding
Section 8.3, each of the parties hereto agrees that, without posting bond or
other undertaking, the other party hereto shall be entitled to an injunction or
injunctions to prevent breaches or violations of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any action, suit or other proceeding instituted in any
court of the United States or any state thereof having jurisdiction over the
parties and the matter in addition to any other remedy to which it may be
entitled, at law or in equity. Each party further agrees that, in the event of
any action for specific performance in respect of such breach or violation, it
shall not assert the defense that a remedy at law would be inadequate.
10.8Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.
10.9Entire Agreement. This Agreement, including the exhibits and schedules
attached hereto and thereto, constitutes the full and entire understanding and
agreement among the parties with regard to the subjects hereof and thereof, and
this Agreement shall supersede any existing confidentiality agreements between
the parties, including that certain Confidentiality Agreement by and between the
Company and RP Management LLC, dated as of May 15, 2020, with all Confidential
Information exchanged thereunder deemed Confidential Information hereunder and
subject to the confidentiality and non-use restrictions set forth in Section 7.
No party shall be liable or bound to any other party in any manner with regard
to the subjects hereof or thereof by any warranties, representations or
covenants except as specifically set forth herein or therein. Neither the
Company, on the one hand, nor the Purchaser or any applicable Affiliate of the
Purchaser, on the other hand, shall have any right to deduct or offset any
amount owing to the other under this Agreement, or under any other agreement
between the Company and the Purchaser or any Affiliate of the Purchaser.
10.10Waiver. The failure of either party to assert a right hereunder or to
insist upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other


33







--------------------------------------------------------------------------------







party. None of the terms, covenants and conditions of this Agreement can be
waived except by the written consent of the party waiving compliance.
10.11Trustee Capacity of Wilmington Trust. Notwithstanding anything contained
herein to the contrary, it is expressly understood and agreed by the parties
hereto that (i) this Agreement is executed and delivered by Wilmington Trust,
National Association, not individually or personally but solely in its trustee
capacity, in the exercise of the powers and authority conferred and vested in it
under the trust deed of the Purchaser, (ii) each of the representations,
undertakings and agreements herein made on the part of the Purchaser is made and
intended not as a personal representation, undertaking and agreement by
Wilmington Trust, National Association but is made and intended for the purpose
of binding only the Purchaser and (iii) under no circumstances shall Wilmington
Trust, National Association be personally liable for the payment of any
indebtedness or expenses of the Purchaser or be liable for the breach or failure
of any obligation, representation, warranty or covenant made or undertaken by
the Purchaser under this Agreement or any related documents.


[SIGNATURE PAGES FOLLOW]




34








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Royalty Purchase Agreement as
of the date first set forth above.

AGIOS PHARMACEUTICALS, INC.By:/s/ Andrew HirschName: Andrew HirschTitle: Chief
Financial OfficerRPI 2019 INTERMEDIATE FINANCE TRUSTBy:Wilmington Trust,
National Association, not in its individual capacity but solely in its capacity
as owner trusteeBy:/s/ Cynthia MajorName: Cynthia MajorTitle: Banking Officer












--------------------------------------------------------------------------------





Exhibit F-1


License Agreement


Incorporated by reference to Exhibits 10.11
[https://www.sec.gov/Archives/edgar/data/1439222/000119312513291902/d538215dex1014.htm]
and 10.12
[https://www.sec.gov/Archives/edgar/data/1439222/000119312515060046/d854960dex1015.htm]
of the Company’s Annual Report on Form 10-K for the fiscal year ended December
31, 2019 filed with the Securities and Exchange Commission









